DETAILED ACTION

This action is responsive to the following communication: Amendment/Req. Reconsideration-After Non-Final Reject filed on November 24, 2020. 
This action is made FINAL. 
Claims 1, 3-9, 11-17, and 19-23 are pending in this case. 
Claims 1, 9, and 17 are independent claims. 
This application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
In Applicant’s response dated 24 November 2020, Applicant amended claims 1, 3-5, 7-9, 11-13, 15-17, and 19-20; cancelled claims 2, 10, and 18; added claims 21-23, and argued against all rejections previously set forth in the Office Action dated 17 September 2020.

Response to Arguments
Applicant’s amendments to claims 1, 3-5, 8-9, 11-13, 15-17, and 19-20, cancellation of claims 2, 10, and 18, and the addition of claims 21-23, to further clarify the metes and bounds of the invention are acknowledged. 
In response to Applicant’s amendment to claims 1, 3-5, 8-9, 11-13, 15-17, and 19-20, cancellation of claims 2, 10, and 18, and the addition of claims 21-23, the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, due to the Giambalvo in view of Servan-Scheiber as discussed in greater detail, below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claim 1, 3-9, 11-17, and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel J. Giambalvo et al. (US 8957920 B2, hereinafter Giambalvo) in view of Franklin Servan-Scheiber et al. (US 6034661 A, hereinafter Servan-Scheiber).

As to claim 1, Giambalvo teaches a method implemented by a computing device, the method comprising (see Fig. 4 and Fig. 5, Col. 3, lines: 5-11, showing a method to be executed by an electronic device (Fig. 5, 62) that comprises: 
displaying a first view of representations of content in a user interface (see Fig. 2, Col. 5, line: 60 – Col. 6, line: 3, showing the mechanism whereby a first view of representations of content 16 is displayed to a user on a user interface);
recognizing touch inputs through interaction with a display device of the user interface as indicating movement (see Col. 3, lines: 54-65, showing the mechanism whereby a touch operation may be used on a touch screen display. Giambalvo teaches a zoom operation on a display may be performed in many ways; e.g., the user may use plus and minus keys on a keyboard, a scroll wheel on a mouse, a pointing gesture (such as a click or a lasso of a zoom region) with a pointing device such as a mouse, or a multi-touch gesture such as a "pinch" operation or a "stretch" operation. In this case a pinch or stretch operation indicates movement of two fingers to either contract or 
identifying a semantic swap gesture from the touch inputs, wherein the semantic swap gesture is utilized to navigate between views of the content (see annotated Fig. 2, below, Col. 5, line: 30 – Col. 6, line: 24, showing the mechanism whereby a semantic swap occurs between the images started at zoom level 1, through zoom transition to zoom level 2 through zoom transition and finally to zoom level 3 where the image to zoom level 1 is swapped to the image identified at zoom level 3. As discussed above, the input may be a multi-touch gesture such as a stretch gesture to zoom in on the image discussed); 
determining that the semantic swap gesture has reached a distance-based semantic threshold at which a swap in views of the content is to occur, the distance-based semantic threshold based on an amount of movement in contact points of the touch inputs (see annotated Fig. 2, below, Col. 4, lines: 45-62, showing the mechanism whereby the semantic zoom simulates distance between the user and visual element 16, and the action of zooming may resemble navigation along the Z-axis that brings the user closer to the visual elements 16. As discussed above, the input may be a pinch or spread gesture and if a spread gesture is used for the semantic zooming, as distance between the user’s fingers may be spread to increase the distance and zoom element 16. A distance based semantic threshold is identified between Zoom level 1 (14) to zoom transition (22) to zoom level 2 (14)); 
determining that the distance-based semantic threshold reached corresponds to a first direct manipulation threshold associated with a first granularity level (see Col. 4, 
in response to determining that the semantic swap gesture has reached the distance-based semantic threshold and the first direct manipulation threshold, causing an operation to replace the first view of representations of content in the user interface with a second view that describes the content at the first level of granularity different from the other level of granularity associated with the first view, wherein the operation comprises (see annotated Fig. 2, below, Col. 6, lines: 3-24, showing the mechanism whereby a semantic swap occurs from the second zoom transition as identified in annotated Fig. 2 to zoom level 3. In this case the semantic swap occurs between the faded out image of the lady with the image of Johannes Vermeer at the zoom level 3. Additionally, the metadata describing Johannes Vermeer such as the life span and City is also included in the semantic swap at zoom level 3): 

    PNG
    media_image1.png
    1018
    915
    media_image1.png
    Greyscale


Although Giambalvo teaches semantic swap and zooming with crossfade animation based on movement indicated by inputs as discussed with respect to annotated Fig. 2 from zoom level 1, through zoom transition to zoom level 2 and subsequent zoom transition with a crossfade with an input gesture that may be a pinch 
[displaying a crossfade animation to] transition between the first view and the second view in which different levels of opacity of the first view and the second view are displayed together] in an original instance for the transition period, [the levels of opacity based at least in part on the movement indicated by the inputs], but the teachings of Servan-Scheiber can be relied upon for an explicit showing of this limitation (see Fig. 4 and Fig. 5, Col. 3, lines: 21-29, and Fig. 8, for the flowchart in steps 20-26, showing the mechanism whereby content is displayed on a user interface at an initial zoom level 0. Subsequently an input to zoom in on the content is executed which results in an advertisement fades in conjunction with the content. As the display further zooms in, the advertisement becomes fully displayed and the content data fully fades out. This semantic zooming operation teaches the mechanism of displaying a first view (content) in conjunction with an advertisement that fades in as the content fades out and consequently the fading teaches the opacity of fading in increases the opacity of the advertisement and fading out of the content teaches that the opacity is reduced on the content, and both of these operations are performed simultaneously. As discussed above, the teachings of Giambalvo identify movement associated with the semantic zoom and levels of opacity of the images).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Giambalvo with the teachings of Servan-Scheiber to provide a mechanism to identify semantic swapping with a crossfade between an image that is coming into focus and image that is going out of focus. One of ordinary Servan-Scheiber of providing a user interface for displaying first and second content in conjunction with each other and to fade in and fad out the first and second content based on semantic zooming (see Col. 1, line: 50-59), with a reasonable expectation of success. The motivation to combine the teachings of Giambalvo with the teachings of Servan-Scheiber would be to leverage the crossfading of content between two images at the same time of Servan-Scheiber and thus improve the semantic zooming animation of Giambalvo to visually distinguish which objects are coming into focus and which objects are going out of focus.

As to claim 9, Giambalvo teaches a computer device, comprising (see Fig. 5, Col. 8, lines: 21-29, showing an electronic device 62): 
a memory (see Fig. 5, Col. 8, lines: 21-40, showing a memory component); 
and an operating system in communication with the memory, wherein the operating system is configured to (see Fig. 5, Col. 8, lines: 21-40, showing a processor to execute instructions stored in memory with interoperating software components configured to): 
display a first view of representations of content in a user interface (see Fig. 2, Col. 5, line: 60 – Col. 6, line: 3, showing the mechanism whereby a first view of representations of content 16 is displayed to a user on a user interface);
recognize touch inputs through interaction with a display device of the user interface as indicating movement (see Col. 3, lines: 54-65, showing the mechanism or a multi-touch gesture such as a "pinch" operation or a "stretch" operation. In this case a pinch or stretch operation indicates movement of two fingers to either contract or zoom in with the pinch gesture or expand or zoom out with the stretch two finger operation); 
identify a semantic swap gesture from the inputs, wherein the semantic swap gesture is utilized to navigate between views of the content (see annotated Fig. 2, above, Col. 5, line: 30 – Col. 6, line: 24, showing the mechanism whereby a semantic swap occurs between the images started at zoom level 1, through zoom transition to zoom level 2 through zoom transition and finally to zoom level 3 where the image to zoom level 1 is swapped to the image identified at zoom level 3. As discussed above, the input may be a multi-touch gesture such as a stretch gesture to zoom in on the image discussed); 
determine that the semantic swap gesture has reached a distance-based semantic threshold at which a swap in views of the content is to occur, the distance-based semantic threshold based on an amount of movement in contact points of the touch inputs (see annotated Fig. 2, above, Col. 4, lines: 45-62, showing the mechanism whereby the semantic zoom simulates distance between the user and visual element 16, and the action of zooming may resemble navigation along the Z-axis that brings the user closer to the visual elements 16. As discussed above, the input may be a pinch or 
determine that the distance-based semantic threshold reached corresponds to a first direct manipulation threshold associated with a first granularity level (see Col. 4, lines: 45-53, and annotated Fig. 2, above, Col. 6, lines: 3-32, showing the mechanism whereby the distance based semantic zoom is identified from zoom level 1 through expansion and zoom transition 22 to zoom level 1 and subsequently to the zoom transition whereby the first image fades out after reaching a certain threshold whereby the granularity of the first image is opaque and begins to fade out at the second zoom transition 22); 
in response to determining that the semantic swap gesture has reached the distance based semantic threshold and the first direct manipulation threshold, cause an operation to replace the first view of representations of content in the user interface with a second view that describes the content at the first level of granularity different from the other level of granularity associated with the first view, the operation executing to (see annotated Fig. 2, above, Col. 6, lines: 3-24, showing the mechanism whereby a semantic swap occurs from the second zoom transition as identified in annotated Fig. 2 to zoom level 3. In this case the semantic swap occurs between the faded out image of the lady with the image of Johannes Vermeer at the zoom level 3. Additionally, the metadata describing Johannes Vermeer such as the life span and City is also included in the semantic swap at zoom level 3):

[display a crossfade animation to] transition between the first view and the second view in which different levels of opacity of the first view and the second view are displayed together in an original instance for the transition period, [the levels of opacity based at least in part on the movement indicated by the inputs], but the teachings of Servan-Scheiber can be relied upon for an explicit showing of this limitation (see Fig. 4 and Fig. 5, Col. 3, lines: 21-29, and Fig. 8, for the flowchart in steps 20-26, showing the mechanism whereby content is displayed on a user interface at an initial zoom level 0. Subsequently an input to zoom in on the content is executed which results in an advertisement fades in conjunction with the content. As the display further zooms in, the advertisement becomes fully displayed and the content data fully fades out. This semantic zooming operation teaches the mechanism of displaying a first view (content) in conjunction with an advertisement that fades in as the content fades out and consequently the fading teaches the opacity of fading in increases the opacity of the advertisement and fading out of the content teaches that the opacity is reduced on the content, and both of these operations are performed simultaneously. As discussed above, the teachings of Giambalvo identify movement associated with the semantic zoom and levels of opacity of the images).
Giambalvo with the teachings of Servan-Scheiber to provide a mechanism to identify semantic swapping with a crossfade between an image that is coming into focus and image that is going out of focus. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Servan-Scheiber of providing a user interface for displaying first and second content in conjunction with each other and to fade in and fad out the first and second content based on semantic zooming (see Col. 1, line: 50-59), with a reasonable expectation of success. The motivation to combine the teachings of Giambalvo with the teachings of Servan-Scheiber would be to leverage the crossfading of content between two images at the same time of Servan-Scheiber and thus improve the semantic zooming animation of Giambalvo to visually distinguish which objects are coming into focus and which objects are going out of focus.

As to claim 17, Giambalvo teaches one or more computer-readable storage devices storing computer- executable instructions that, upon execution by a computer, cause the computer to perform operations comprising (see Fig. 5, Col. 8, lines: 21-40, showing the mechanism whereby a processor executes instructions stored in memory to perform operations comprising) : 
displaying a first view of representations of content in a user interface (see Fig. 2, Col. 5, line: 60 – Col. 6, line: 3, showing the mechanism whereby a first view of representations of content 16 is displayed to a user on a user interface);
or a multi-touch gesture such as a "pinch" operation or a "stretch" operation. In this case a pinch or stretch operation indicates movement of two fingers to either contract or zoom in with the pinch gesture or expand or zoom out with the stretch two finger operation); 
identifying a semantic swap gesture from the inputs, wherein the semantic swap gesture is utilized to navigate between views of the content (see annotated Fig. 2, above, Col. 5, line: 30 – Col. 6, line: 24, showing the mechanism whereby a semantic swap occurs between the images started at zoom level 1, through zoom transition to zoom level 2 through zoom transition and finally to zoom level 3 where the image to zoom level 1 is swapped to the image identified at zoom level 3. As discussed above, the input may be a multi-touch gesture such as a stretch gesture to zoom in on the image discussed); 
determining that the semantic swap gesture has reached a distance-based semantic threshold at which a swap in views of the content is to occur, the distance-based semantic threshold based on an amount of movement in contact points of the touch inputs (see annotated Fig. 2, above, Col. 4, lines: 45-62, showing the mechanism whereby the semantic zoom simulates distance between the user and visual element 
determining that the distance-based semantic threshold reached corresponds to a first direct manipulation threshold associated with a first granularity level (see Col. 4, lines: 45-53, and annotated Fig. 2, above, Col. 6, lines: 3-32, showing the mechanism whereby the distance based semantic zoom is identified from zoom level 1 through expansion and zoom transition 22 to zoom level 1 and subsequently to the zoom transition whereby the first image fades out after reaching a certain threshold whereby the granularity of the first image is opaque and begins to fade out at the second zoom transition 22); 
in response to determining that the semantic swap gesture has reached the distance-based semantic threshold and the first direct manipulation threshold, causing an operation to replace the first view of representations of content in the user interface with a second view that describes the content at the first level of granularity different from the other level of granularity associated with the first view, wherein the operation comprises (see annotated Fig. 2, above, Col. 6, lines: 3-24, showing the mechanism whereby a semantic swap occurs from the second zoom transition as identified in annotated Fig. 2 to zoom level 3. In this case the semantic swap occurs between the faded out image of the lady with the image of Johannes Vermeer at the zoom level 3. 
Although Giambalvo teaches semantic swap and zooming with crossfade animation based on movement indicated by inputs as discussed with respect to annotated Fig. 2 from zoom level 1, through zoom transition to zoom level 2 and subsequent zoom transition with a crossfade with an input gesture that may be a pinch or a stretch input with a level of opacity (see Col. 3, lines: 54-65, and Col. 6, lines: 25-57), it does not appear to explicitly recite:
[displaying a crossfade animation to] transition between the first view and the second view in which different levels of opacity of the first view and the second view are displayed together in an original instance for the transition period, [the levels of opacity based at least in part on the movement indicated by the inputs], but the teachings of Servan-Scheiber can be relied upon for an explicit showing of this limitation (see Fig. 4 and Fig. 5, Col. 3, lines: 21-29, and Fig. 8, for the flowchart in steps 20-26, showing the mechanism whereby content is displayed on a user interface at an initial zoom level 0. Subsequently an input to zoom in on the content is executed which results in an advertisement fades in conjunction with the content. As the display further zooms in, the advertisement becomes fully displayed and the content data fully fades out. This semantic zooming operation teaches the mechanism of displaying a first view (content) in conjunction with an advertisement that fades in as the content fades out and consequently the fading teaches the opacity of fading in increases the opacity of the advertisement and fading out of the content teaches that the opacity is reduced on the content, and both of these operations are performed simultaneously. As discussed 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Giambalvo with the teachings of Servan-Scheiber to provide a mechanism to identify semantic swapping with a crossfade between an image that is coming into focus and image that is going out of focus. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Servan-Scheiber of providing a user interface for displaying first and second content in conjunction with each other and to fade in and fad out the first and second content based on semantic zooming (see Col. 1, line: 50-59), with a reasonable expectation of success. The motivation to combine the teachings of Giambalvo with the teachings of Servan-Scheiber would be to leverage the crossfading of content between two images at the same time of Servan-Scheiber and thus improve the semantic zooming animation of Giambalvo to visually distinguish which objects are coming into focus and which objects are going out of focus.

As to claim 3 (11, 19), Giambalvo in view of Servan-Scheiber teaches the limitation of claim 1 (9, 17). Giambalvo in view of Servan-Scheiber, combined for at least the reasons discussed above further teaches wherein determining that the semantic swap gesture has reached the distance-based semantic threshold further comprises: 


As to claim 4 (12, 22), Giambalvo in view of Servan-Scheiber teaches the limitation of claim 1 (9, 17). Giambalvo in view of Servan-Scheiber, combined for at least the reasons discussed above further teaches wherein the displaying of the crossfade animation is performed in real time responsive to an amount of the movement described by the touch inputs (see Giambalvo; annotated Fig. 2, above, Col. 6, lines: 3-24, showing the mechanism whereby as the user zooms in on the image 16 in zoom level 2 and continues to zoom to zoom transition in real-time, a cross fade of the image is identified with a blurred or opacity that is superimposed on the image 16).

As to claim 5 (13, 23), Giambalvo in view of Servan-Scheiber teaches the limitation of claim 1 (9, 17). Giambalvo in view of Servan-Scheiber, combined for at least the reasons discussed above further teaches wherein the touch inputs involve at least one of a gesture, a keyboard input, or a cursor control device input (see Giambalvo; Col. 3, lines: 54-59, showing the mechanism whereby semantic zoom operations may be performed in many ways; e.g., the user may use plus and minus 

As to claim 6 (14), Giambalvo in view of Servan-Scheiber teaches the limitation of claim 5 (13). Giambalvo in view of Servan-Scheiber, combined for at least the reasons discussed above further teaches wherein the gesture is a pinch or a reverse pinch gesture (see Giambalvo; annotated Col. 3, lines: 54-65, showing the mechanism for a multi-touch input that may be a pinch or a stretch input).

As to claim 7 (15, 20), Giambalvo in view of Servan-Scheiber teaches the limitation of claim 1 (9, 17). Giambalvo in view of Servan-Scheiber, combined for at least the reasons discussed above further teaches wherein the distance-based semantic threshold changes based on a direction of the touch inputs (see Giambalvo; annotated Fig. 2, above, Col. 3, lines: 54-65, showing the mechanism whereby the semantic zoom and threshold may be based on a multi-touch pinch input that involves moving fingers in an inward direction or a multi-touch stretch input that involves moving fingers in an outward direction).

As to claim 8 (16, 21), Giambalvo in view of Servan-Scheiber teaches the limitation of claim 1 (9, 17). Giambalvo in view of Servan-Scheiber, combined for at least the reasons discussed above further teaches: 

and responsive to determining that the touch inputs indicate movement past the zoom boundary, outputting an animation to display an over zoom bounce (see Giambalvo; annotated Fig. 2, above, Col. 6, lines: 3-32, showing the mechanism whereby a boundary condition is exceeded when  a semantic swap occurs between the second zoom transition and zoom level 3).

As to claim 20, Giambalvo in view of Servan-Scheiber teaches the one or more computer-readable storage devices of claim 17. Giambalvo in view of Servan-Scheiber, combined for at least the reasons discussed above further teaches wherein the distance-based semantic threshold changes based on a direction of the touch inputs (see Giambalvo; annotated Fig. 2, above, Col. 3, lines: 54-65, showing the mechanism whereby the input for the semantic zoom is based on a pinch or a stretch gesture with multi-touch gesture where in a pinch gesture the direction of inputs are towards each other and in a stretch gesture the inputs are away from each other).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL P LOBO/Examiner, Art Unit 2179             

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179